Perley, J.
By the contract between the two roads the net income of both was to be divided in proportion to the cost of each. 'The sums paid to land-owners would be part of the expense of constructing and completing the roads. Under this bargain, stockholders in the Concord and Claremont road would be interested to keep the land-damages paid by the other road, as low as possible, because, on a division of profits, the lower the land-damages paid by the Contoocook Valley road, the smaller would be the amount taken by that road from the common fund, out of which dividends would be made to the stockholders in the two roads.
The juror, who owned stock in the Concord and Claremont road, was, therefore, by virtue of this contract, directly interested *439in the result of the cause, which he assisted to try. His interest was probably very trifling in amount, and may not have influenced his judgment at all on the question of damages. But the principle is extremely well settled, that any, even the smallest, degree of interest in the question pending, is a decisive objection to a juror. Hesketh v. Braddock, 3 Burrows, 1856; Hawkes v. Kennebeck, 7 Mass. 464; Wood v. Stoddard, 2 Johns. 194.
As this objection was not known to the appellant until after the verdict was returned, it was not waived by proceeding to trial without challenge.
The verdict must be set aside, and

A new trial granted.